CHRIS DANIEL
                                                                  01-15-00184-CR
                               HARRIS COUNTY DISTRICT CLERK




February 25, 2015
                                                                               FILED IN
                                                                        1st COURT OF APPEALS
JOSHUA HILL                                                                 HOUSTON, TEXAS
ATTORNEY OF RECORD                                                      2/26/2015 3:12:41 PM
4615 SW FRWY., SUITE 600                                                CHRISTOPHER A. PRINE
HOUSTON, TEXAS 77027                                                            Clerk

Defendant's Name: JOVANTE CHARLES BANKS

Cause No: 1370633

Court:   180™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 02/13/2015
Sentence Imposed Date: 02/13/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JOSHUA HILL
Pauper's Oath On Appeal Filed: 02/13/2015


Sincerely,


vs/N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    K. POWERS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-465 1
i\                                                    Cause No.

                                                     THE STATE OF TEXAS

                                                                       A/K/A/
                                                                                                                                         f3
                        im             District Court / County Criminal Court at Law No.

                                                        Harris County, Texas


                                                        NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:                                                                    Time:                    13 2015
On                                  (date), the defendant in the above                       numbered                  ed   causeu jive's*as
NOTICE OF APPEAL of his conviction.                                                                                             Depufp-~~-—.
The undersigned attorney (check appropriate box):

     t   MOVES to withdraw.
         ADVISES the court that he will CONTINUE to represent the defendant on appeal


Date                                                                   Attorney     (Signatureÿ

   t.                                                                       rlurra                  rÿL wrn « A
Defendant (Printed name)                                               Attorney (Printed name)

                                                                       State Bar Number                                     .        .
                                                                       tytfy PA t/'r\ Sfj, 9 /). n                                           I**
                                                                       MAK7(-b- 8
                                                                       Telephone Number
The defendant (check all that apply):
          REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
         appellate counsel to represent him.
          ASKS the Court to ORDER that a free record be provided to him.
     pC ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.


Defendant (Signature)                                                   Defendant’s Printed name



By Deputy District Clerk of Harris County,             'fexa'ÿÿÿct)v>ÿ
                                                                                                    u,/
                                                                                                              _
hnp://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 p9ÿ-w'AtTirmJfion).docx/P0gp
                                                                                                                                         2
                                                                                                                                         l/of 3
                                                                0M"'°6
                                                                                                      \                              1
                                                                                                        vS so s»>"I.
                                                                  ORDER

           On          t4hA<>                 the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.

           p'ls indigent for the purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdraws GRAailfeD /DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                    The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at S   _
           To CONTINUE as presently set.
           DENIED and is SET at NO BOND. (Felony Only)

DATE SIGNED:

                                                                         JUDGE PRESIDING,
                                                                           |TSD DISTRICT COURT /
                                                                         COUNTY CRIMINAL COURT AT LAW NO.
                                                                         HARRIS COUNTY, TEXAS
                                                                                                                          *
                                                                                                          /*/
                                                                                                                                 JM.



hnp://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation).docx Page 2 of 3
                                                                   06/01/06
                                                                  ;
                                                        Cause No.       Bloub'i
                                                       THE STATE OF TEXAS

                                                                         A/KJAJ


                          Ito           District Court / County Criminal Court at Law No.

                                                         Harris County, Texas



                                       OATH OF APPOINTED ATTORNEY ON APPEAL

                —IOSUUOL             M-IU          , Attorney at Law, swear or affirm that I will be solely
    responsible for writing a brief and representing the appellant on appeal. If I am not able to perform my
    duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
    action as deemed necessary.
                                                                           ZHoHqZol                 j_ gZIÿTMZO
    Attomey-at-Law (Signature)                                           BAR Number / SPN
      M(pi5                                                               f-\6U5fp/l , TX '1'lcZl
    Address                                                              City / State / Zip

      113-                                                               n\1-(eZHI                                                 Cause No.        137ouÿs
                                                                                                                         ©
THE STATE         OF   TEXAS                                                  IN THE    I&      DISTRICT COURT
v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                     , Defendant                              HARRIS COUNTY, TEXAS
                                   foAtJVis
           TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT                                                OF    APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     O        is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     CD       is a plea-bargain case, and the defendant has NO right of appeal, [or]
              the defendant has waived the right of appeal.


                                                                                      Iv-K
Judge                                                                    Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if 1
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



Defendant                                                                Defendant's Counsel
                                                                                               /1/eg'ftVTf     01


Mailing Address:                                                         State Bar of Texas ID number:
Telephone number:

Fax number (if anv):T7fna:
                               _                                         Mailing Address:
                                                                         Telephone number            7/
                                                                                                                               us_
                                                                                                                              6'iy
                        8*.                                              Fax number (if any):
* “A defendant in a criminal case has the right of appealunder these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                           -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                                CLERK
                                                                                                                       9/1/2011
                                    PAUPER’S OATH ON APPEAL
CAUSE NO.:         rS70l?3                                      OFFENSE:     A       APPEAL CARD

                                                   hi/'
                                       Cause No.
Co$L_
                The State of Texas
      \                   Vs

                i-VS'/T"
                 2-fb-K _
Date Notice
Of Appeal:

Presentation:                  VoL          Pg..

Judgment:                      Vol.         Pg*.

Judge PresidinsÿAT\V€ÿNJlÿ             SMlftlOSs
Court Reporter    KL PA
Court Reporter_
Court Reporter

Attorney
onlriarftVPrt-H          N\\K£JMÿ      lUtÿOÿlO

Attorney
on Appealÿ!)JSc?—OFTT;f HI ]|hJ £7?

       Appointed               Hired
Oflfeÿe             /.   0 (IbOÿCubJU'        \ojJt
Jury Trial:              Yes           No

Punishment
Assessed  _M         iÿJi>/v-'TACT-ClP
Companion Cases
(If Known)    _ Ui(V
Amount of
Appeal Bond

Appellant
Confined:                Yes          No

Date Submitted
To Appeal Section                      > J2- ££ÿ/s
Deputy Cler
              <3    VAJT
                                              HW